DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2)  as being anticipated by Arai et al. (US 2020/0014260 A1).
RE claim 1, Arai teaches a rotor 100 (Figs.2, 3 and ¶ 24) , comprising: a rotor core 110; a plurality of plate-shaped magnets 300 forming multiple poles (each pole are formed by the pair of magnet 300, see ¶ 25), each of the magnets 300 being arranged in the rotor core with a pair of magnetic pole faces 330 thereof being positioned in a direction intersecting with a radial direction of the rotor core 110; and a plurality of voids 

RE claim 2/1, Arai teaches each of the multiple voids 200A is configured to be in contact with an entire region of the one magnetic pole face 340 located on the side closer to the central axis of the rotor core (Fig.3), except portions thereof in contact with supporting members 210, 230 (Fig.3).

RE claim 3/1, Arai teaches when the rotor core is viewed from an axial direction of the central axis of the rotor core 110 (Fig.2), an angle formed by two line segments (S1, S2) (annotated Fig.2 below) connecting a center of the rotor core to respective two vertexes (P1, P2) of the magnet 300 of one pole is configured to be smaller than a value obtained by dividing 360° by a number of poles of the magnets 300 (the angle ϴ1 between two vertexes P1, P2 is smaller than pole pitch angle ϴ2, see annotated Fig.2 below), for any of the magnets 300 forming multiple poles, the two vertexes (P1, P2) being farthest from each other on a side closer to the central axis of the rotor core 110 (see annotated Fig.2 below).
[AltContent: textbox (P2)][AltContent: textbox (P1)][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: textbox (ϴ1)][AltContent: textbox (ϴ2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    939
    705
    media_image1.png
    Greyscale


RE claim 7/1, Arai teaches a motor (Fig.1) comprising: the rotor 100 according to claim 1; and a stator 20 (¶ 7). With regard to the recitation “motor”, such recitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Ionel (US 2010/0026128 A1) and Kamiya (US 2008/0258573 A1).
RE claim 4/1, Arai has been discussed above. Arai does not teach the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less.
Ionel evidenced that electrical degree (ϴE) equal to mechanical degree (ϴM) times the number of pole divided by two (¶ 42).
Kamiya teaches the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less (see Fig.1 and ¶ 60 for electrical angle of ϴ is from 124° to 143° or specifically 130° and see ¶ 69 for 8 poles)
In other words
                
                    ϴ
                    E
                    =
                    
                        
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            p
                            o
                            l
                            e
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                
                    130
                    =
                    
                        
                            8
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                
                    130
                    =
                    
                        
                            8
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                        
                            ϴ
                            M
                            =
                            32.5
                        
                    °

Kamiya teaches the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less (see Fig.1 and ¶ 60 for electrical angle of ϴ is from 124° to 143° or specifically 130° and see ¶ 69 for 8 poles).
Kamiya further suggests that the angle can be optimized to reduce iron loss, improve torque and strength (¶ 75, 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having the angle for any of 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Takahashi (US 2015/0137632 A1).
RE claim 5/1, Arai teaches each of the magnets 300 forming multiple poles is divided into a pair of magnet pieces 300; and each of the multiple voids 200A is arranged in contact with the one magnetic pole face 340, of each of the divided magnet pieces 300, that is located on the side closer to the central axis (direction of rotor shaft center) of the rotor core (Fig.3).
Arai does not teach the magnet pieces having same magnetic pole directions with respect to the radial direction of the rotor core (however, it is noted that Arai disclosed one pole is formed by the magnet 300, see ¶ 25))
Takahashi teaches magnet pieces having same magnetic pole directions (¶ 43) with respect to the radial direction of the rotor core 21 (Figs.3, 4 and ¶ 43), consequently, the magnets together can form one magnetic pole on radially outer periphery of the core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having the magnet pieces 

RE claim 6/5, Arai in view of Takahashi has been discussed above. Arai further teaches the rotor core 110 is viewed from an axial direction of the central axis of the rotor core 110, the pair of magnet pieces 300 are arranged in a V-shape so that a distance between the magnet pieces becomes greater toward an outer periphery of the rotor core 110 (Fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834